USCA11 Case: 20-12291    Date Filed: 04/30/2021    Page: 1 of 9



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12291
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:20-cv-00455-SDG



EDGINA T. HENDRIX SMITH,

                                                            Plaintiff-Appellant,

                                   versus

TRAVELERS INSURANCE CO.,
EXPRESS OIL CHANGE,

                                                          Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (April 30, 2021)

Before WILSON, MARTIN, and BRANCH, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12291        Date Filed: 04/30/2021    Page: 2 of 9



      This appeal arises from Edgina Smith’s claims against Travelers Insurance

Company 1 (Travelers) and Express Oil Change (Express Oil). Proceeding pro se,

Smith appeals the district court’s order dismissing her amended complaint without

prejudice and denying various motions as moot. On appeal, she argues that the

district court erred in granting Express Oil’s motion to stay discovery. Smith also

argues that the district judge displayed bias against pro se litigants. After careful

review, we affirm.

                                           I.

      Smith got an oil change for her vehicle at Express Oil in Snellville, Georgia.

About a week later, her car abruptly stalled while she was driving on the interstate.

When her car stalled, at least five cars almost hit her, causing her extreme

emotional distress. She then had her car towed back to Express Oil. An insurance

agent and appraiser from Travelers—Express Oil’s insurer—later contacted her,

but ultimately Travelers denied her claim.

      Smith filed a complaint against Travelers and Express Oil in the Northern

District of Georgia, asserting claims for property damage, negligence, unfair

business practices, trickery, deceit, fraud, sex discrimination under Title VII of the

Civil Rights Act of 1964, and intentional infliction of emotional distress. On



1
 Smith labeled the company as Travelers Insurance Company. However, the company is named
The Travelers Indemnity Company.
                                           2
          USCA11 Case: 20-12291       Date Filed: 04/30/2021    Page: 3 of 9



January 30, 2020, Smith applied for leave to proceed in forma pauperis, which the

district court granted pending a frivolity review of Smith’s complaint. The court

issued a standing order requiring all counsel of record to sign and file a Certificate

of Compliance within ten days. Smith then filed an amended complaint.

      Smith’s amended complaint alleged that Express Oil was liable for

damaging her car by failing to provide a service, the oil change, for which she

paid, and Travelers was liable for failing to properly inspect her car. She further

alleged that the companies discriminated against her because she is a woman, and

Express Oil’s history of taking advantage of women would be proven during a jury

trial. Finally, she alleged that the companies caused her severe emotional distress

and financial hardship.

      Travelers moved to dismiss Smith’s amended complaint. Smith moved for

default judgment against Express Oil because it had not filed any responsive

pleadings. While she stated in that motion that Express Oil had been served with

process, Smith did not provide any evidence of such service, and the district court’s

docket does not reflect service. Express Oil opposed Smith’s motion for default

judgment and moved to dismiss Smith’s amended complaint.

      Express Oil moved to stay discovery until the court ruled on its motion to

dismiss and concluded its frivolity review, which the court granted for “good cause

shown” before the deadline for Smith’s response to the motion. Upon receiving


                                           3
           USCA11 Case: 20-12291           Date Filed: 04/30/2021       Page: 4 of 9



that order, Smith filed an objection to the motion to stay discovery. She also filed

a letter addressed to the judge, asserting that Express Oil had not complied with the

judge’s standing order to complete a Certificate of Compliance. Smith stated it

was her belief that Express Oil presented documents to the judge without her

present and that she did not have the “good cause” documentation.

       Smith then filed a request for civil contempt because Express Oil had not

filed a Certificate of Compliance. After the court issued another standing order

regarding the civil litigation, requiring the parties to file a Certificate of

Compliance, Express Oil filed a Certificate of Compliance. Express Oil also

opposed Smith’s contempt request.

       The district court dismissed Smith’s amended complaint without prejudice

based on its frivolity review pursuant to 28 U.S.C. § 1915(e)(2). 2 It denied the

pending motions as moot. The court found that the amended complaint was a

shotgun complaint requiring dismissal. It specifically noted that the amended

complaint did not separate into a different count each cause of action or claim of

relief Smith sought and did not identify which claims were brought against which



2
 Notwithstanding any filing fee, or any portion thereof, that may have been paid, the court shall
dismiss the case at any time if the court determines that—
       (A) the allegation of poverty is untrue; or
       (B) the action or appeal—
               (i) is frivolous or malicious;
               (ii) fails to state a claim on which relief may be granted; or
               (iii) seeks monetary relief against a defendant who is immune from such relief.
                                                4
          USCA11 Case: 20-12291       Date Filed: 04/30/2021    Page: 5 of 9



defendant. Additionally, the court liberally construed the amended complaint as

asserting claims for negligence, common law fraud, deceptive business practices,

and gender discrimination, and found that Smith failed to sufficiently plead any of

those causes of action.

      The court found that only the gender discrimination cause of action arguably

arose under federal law, but it was unlikely that Smith could pursue that claim in

litigation. The remaining claims were premised entirely on state law, so the court

needed complete diversity jurisdiction under 28 U.S.C. § 1332. Complete diversity

did not exist because both Smith and Express Oil appeared to be Georgia citizens

based on Smith’s amended complaint. The court instructed Smith that, unless her

second amended complaint brought a viable claim under federal law, the court

would lack jurisdiction.

      The district court stated that Smith could file a second amended complaint

within 30 days of entry of the order to cure the deficiencies. Four days after the

order was entered, Smith filed a notice of appeal of the dismissal but she never

filed a second amended complaint. About four months later, the district court

dismissed Smith’s action with prejudice and directed the clerk to close the case. It

noted that the time period for Smith to file the second amended complaint had

expired and that Smith had filed a notice of appeal of the district court’s order




                                          5
            USCA11 Case: 20-12291             Date Filed: 04/30/2021         Page: 6 of 9



dismissing her complaint without prejudice and denying her other motions as

moot.

                                                  II.

        On appeal, Smith presents her complaint from the district court with few

changes.3 First, Smith argues that the district court erred in granting, for “good

cause,” Express Oil’s motion for a stay of discovery until the court ruled on its

motion to dismiss and concluded its frivolity review. We review for abuse of

discretion a district court’s discovery decisions. Bradley v. King, 556 F.3d 1225,

1229 (11th Cir. 2009). “A court abuses its discretion if it makes a clear error of

judgment or applies an incorrect legal standard. Moreover, a district court’s denial

of additional discovery must result in substantial harm to a party’s case in order to

establish an abuse of discretion.” Id. (citation and internal quotation marks

omitted). The district court’s decision to hold off on discovery while a frivolity

review and motion to dismiss were pending was not a clear error of judgment.

Smith stated it was her belief that Express Oil presented documents to the judge

without her present and that she did not have the “good cause” documentation. But

she appears to misunderstand the district court’s reference to “good cause” in its



3
  Smith adds claims under the Federal Trade Commission Act, the Equality Act, and O.C.G.A.
§ 15-12-5.1. It is well-settled that “an issue not raised in the district court and raised for the first
time in an appeal will not be considered by this court.” Access Now, Inc.v. Sw. Airlines, Co., 385
F.3d 1324, 1331 (11th Cir. 2004). As such, we will not review these newly raised claims on
appeal.
                                                   6
          USCA11 Case: 20-12291        Date Filed: 04/30/2021    Page: 7 of 9



stay order; the court was simply and correctly stating that there was good cause to

stay discovery given there was a pending motion to dismiss. Therefore, there was

no need for the district court to further explain.

                                           II.

      Next, Smith argues that the district judge displayed bias against her because

she was a pro se litigant, evidenced by the judge’s denial of her motion for default

judgment as moot and decision to stay discovery. We ordinarily review the district

court’s denial of a recusal motion for an abuse of discretion. Loranger v. Stierham,

10 F.3d 776, 779 (11th Cir. 1994) (per curiam). However, when a plaintiff fails to

argue for a judge’s recusal before the district court, we review for plain error the

failure to sua sponte recuse. Hamm v. Members of Bd. of Regents of State of Fla.,

708 F.2d 647, 651 (11th Cir. 1983). Under this standard, we may reverse a plain

error that affects the defendant’s substantial rights and seriously affects the

fairness, integrity, or public reputation of judicial proceedings. Higgs v. Costa

Crociere S.P.A. Co., 969 F.3d 1295, 1307 (11th Cir. 2020).

      A judge is required to “disqualify himself in any proceeding in which his

impartiality might reasonably be questioned.” 28 U.S.C. § 455(a). Similarly, a

judge must recuse if he has a personal bias or prejudice against a party. Id.

§ 455(b)(1). The judge’s bias or prejudice must be personal and extrajudicial and

must derive from something other than what the judge learned by participating in


                                           7
          USCA11 Case: 20-12291       Date Filed: 04/30/2021    Page: 8 of 9



the case. United States v. Amedeo, 487 F.3d 823, 828 (11th Cir. 2007). Where a

judge’s challenged actions “consist of judicial rulings, routine trial administration

efforts, and ordinary admonishments,” recusal is not required under § 455. Liteky

v. United States, 510 U.S. 540, 556 (1994). The judge’s failure to recuse here was

not plain error because there is no indication that he had a personal bias or

prejudice against Smith. Smith’s dissatisfaction with his rulings on the default

judgement or stay of discovery is not sufficient to show bias. See Amedeo, 487

F.3d at 828.

                                         III.

      To properly raise a claim or issue on appeal, a party must plainly and

prominently address the matter in her appellate brief, or else it is abandoned. Univ.

of Ala. Bd. of Trs. v. New Life Art, Inc., 683 F.3d 1266, 1280 (11th Cir. 2012). A

district court’s judgment should be affirmed if an appellant fails to challenge each

of the court’s independent, alternative grounds for its ruling. Sapuppo v. Allstate

Floridian Ins., 739 F.3d 678, 680 (11th Cir. 2014). Pro se pleadings are held to a

less stringent standard than counseled pleadings and should be liberally construed.

Waldman v. Conway, 871 F.3d 1283, 1289 (11th Cir. 2017) (per curiam).

Nonetheless, issues not briefed on appeal by a pro se appellant are deemed

abandoned. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (per curiam).




                                          8
          USCA11 Case: 20-12291       Date Filed: 04/30/2021    Page: 9 of 9



      Smith has abandoned any challenge to the district court’s findings that her

complaint was frivolous, a shotgun pleading, and failed to state a viable claim

because she does not brief those issues on appeal. Because she fails to address

these grounds for the court’s dismissal, we affirm the district court’s order

dismissing her amended complaint without prejudice and denying her other

motions as moot.

      AFFIRMED.




                                          9